Exhibit 10.3

 

IRREVOCABLE LETTER OF INSTRUCTIONS TO TRANSFER AGENT ASSIGNMENT AGREEMENT

 

This IRREVOCABLE LETTER OF INSTRUCTIONS TO TRANSFER AGENT ASSIGNMENT AGREEMENT
(the “Assignment Agreement”) is effective as of this 1st day of March, 2016 (the
“Effective Date”) by and between TYPENEX CO-INVESTMENT, LLC (“Assignor”) and GHS
INVESTMENTS, LLC (“Assignee”) (collectively, “Parties”).

 

WHEREAS, on March 1, 2016, Assignor assigned all right, title and interest in
$229,680 in convertible debt owing to Assignor pursuant that certain $560,000
Convertible Promissory Note dated December 3, 2014 (the “Note”) to Assignee (the
“Assignment of Debt Agreement”) a copy of which is attached hereto as Exhibit
“A”;

 

WHEREAS, in connection with the Note, Assignor was granted a transfer agent
share reserve (the “Share Reserve”) pursuant to that certain Irrevocable Letter
of Instructions to Transfer Agent (“Transfer Agent Letter’) dated December 3,
2014, a copy of which is attached hereto as Exhibit “B”;

 

WHEREAS, in connection with the Assignment of Debt Agreement, Assignor and
Assignee desire to have Assignor assign and transfer the rights and interest in
the Transfer Agent Letter and the Share Reserve to Assignee which agreement is
documented in this Assignment Agreement;

 

NOW THEREFORE, for good and valuable consideration exchanged, the receipt and
sufficiency of which are hereby acknowledged, the Parties agree as follows:

 

1. ASSIGNMENT. For valuable consideration, the receipt and sufficiency of which
is acknowledged, Assignor does hereby irrevocably assign, transfer, sell, convey
and deliver to Assignee, its successors and assigns, Assignor’s entire ownership
rights, title, interest and priority in and to the Transfer Agent Letter and
corresponding Share Reserve, including any right, title or interest to reserved
shares thereunder (the “Assignment”).

 

2. CONSIDERATION. In consideration for the Assignment, Assignee has paid
$229,680 to Assignor under the Assignment of Debt Agreement.

 

3. CLOSING. Per the terms of the Assignment of Debt Agreement and this
Assignment Agreement, the $229,680 being paid by Assignee to Assignor will occur
upon full execution of the documents by all parties (the “Closing”). It is
understood and agreed that the Share Reserve and the rights and obligations
associated with the Transfer Agent Letter will not be assigned to Assignee until
the Closing has occurred and the consideration has been paid in full.

 



 

 

 

4. REPRESENTATIONS AND WARRANTIES. Assignor represents, warrants and covenants
to Assignee:

 

a. Assignor has the right, power and authority to enter into this Assignment
Agreement;

 

b. Assignor is the exclusive owner of all right, title and interest in the Share
Reserve;

 

c. The Transfer Agent Letter and Share Reserve is free and clear of any liens,
security interests, encumbrances or licenses;

 

d. Assignor is not subject to any agreement, judgment or order inconsistent with
the terms of this Assignment Agreement.

 

5. ENTIRE AGREEMENT. This Assignment Agreement contains the entire understanding
of the parties hereto with respect to its subject matter and supersedes any
prior or contemporaneous written or oral agreements, representations or
warranties between the parties.

 

6. AMENDMENT. This Assignment Agreement may only be amended by a written
agreement signed by both parties which explicitly adjoins itself to this
Assignment Agreement.

 

7. SEVERABILITY. If any term, provision, covenant or condition of this
Assignment Agreement, or the application thereof to any person, place or
circumstance, shall be held by a court of competent jurisdiction to be invalid,
unenforceable or void, such provision shall be severed from this Assignment
Agreement, and the remainder of this Assignment Agreement and such term,
provision, covenant or condition as applied to other persons, places and
circumstances shall remain in full force and effect.

 

8. GOVERNING LAW. This Assignment Agreement shall be construed in accordance
with the laws of the State of Utah, without regards to principles of conflicts
of laws.

 

IN WITNESS WHEREOF, the Parties have caused this Assignment Agreement to be
executed effective as of the day and year first above written.

 



ASSIGNOR   ASSIGNEE       /s/John Fife   /s/ Mark Grober Typenex Co-Investment,
LLC   GHS Investments, LLC By: John Fife   By:  Mark Grober Title: Manager  
Title:  Member

 



2

 

 



ACKNOWLEDGED AND AGREED BY:       COMPANY:       VAPE HOLDINGS, INC.       /s/
Justin Braune   By:  Justin Braune   Title:   CEO       TRANSFER AGENT:      
ACTION STOCK TRANSFER       /s/ Justeene Blankenship   By:  Justeene Blankenship
  Title:   President  

 

3

 

 

EXHIBIT “A”

 

[ASSIGNMENT OF DEBT AGREEMENT]

 

4

 

EXHIBIT “B”

 

[TRANSFER AGENT LETTER]

 

 

5



 

 

 

 

 

